DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the applicant’s response to election/restriction filed on 08/28/21, the applicant elected, without traverse, to prosecute the invention of Group I, claims 1-31. Claims 1-31 will therefore be examined, and claims 32-35 will be withdrawn from consideration. 

Information Disclosure Statement
The IDS of 12/28/17 and 07/17/19 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106, 218, 222, 224, 506, and 516. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 discloses, “comparing the median value of the at least one controllable process variable against a range of values the at least controllable process variable operates under normal condition.” This appears to be a grammatical informality. It will be construed that the claim should state, “comparing the median value of the at least one controllable process variable against a range of values where the at least one controllable process variable operates under normal conditions.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the “measuring means” disclosed in the claims are being interpreted under 35 U.S.C. 112(f). The corresponding structure for the measuring means is disclosed at least on page 10, lines 22-23 of the applicant’s specification, which states, “The measuring means may be one or more devices in the form of one or more physical sensors …”
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a system for wastewater treatment process control, which is a machine. Independent claim 15 is directed to a method for wastewater treatment process control, which is a method. Independent claim 16 is directed to a troubleshooting module, which is a machine. All other claims depend on independent claims 1 and 15-16. As such, claims 1-31 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
a prediction module arranged to receive the dataset and predict the parameter of wastewater treatment process utilizing a mathematical 
a troubleshooting module arranged to compare the predicted parameter with a predetermined criterion (This limitation recites abstract ideas in the form of a mental process. Comparing a parameter to some general, predetermined criterion, includes an evaluation that can be performed in the human mind. No detail is given of the comparison to indicate that it is a comparison that cannot be performed in the human mind.)

Dependent claims 2-14 depend on claim 1 and also recite abstract ideas as a result of their dependency. Furthermore, many of the dependent claims are further directed to adding specifics about the abstract mathematical concepts and/or mental processes recited in claim 1. For example, claim 3 specifically recites a moving-window partial least squares regression algorithm, which is a specific mathematical equation. Claim 4 recites mathematical concepts, such as a Hotelling T2 or Q/SPE statistic. Claim 5 recites ranges of values, which represent mathematical relationships. Claim 6 recites obtaining a median value, which is a mathematical calculation. Claims 7-8 recite comparing a median value to a range of values, which involves both mathematical relationships and a 
Independent claims 15-16 recite similar abstract elements as claim 1. Claims 17-31 depend on claim 16 and also recite abstract ideas as a result of their dependency. Furthermore, many of the dependent claims are further directed to adding specifics about the abstract mathematical concepts and/or mental processes recited in claim 16. Many of claims 17-31 mirror dependent claims 2-14 and recite similar mathematical concepts. Furthermore, dependent claim 28 recites a specific mathematical formula. Also, dependent claim 30 specifically discloses the calculation of an objective function.  

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A system for wastewater treatment process control (This limitation is not indicative of integration into a practical application because it merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).)
a plurality of measuring means arranged to obtain a dataset, the dataset comprises a plurality of process variables related to a parameter of the wastewater treatment process (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). This limitation serves to gather data to be processed by an abstract, mathematical data processing technique. The acquisition of data related to a field of use is extra-solution activity as compared with the data processing technique used to process that data.)
wherein if the predicted parameter does not satisfy the predetermined criterion; the troubleshooting module is operable to identify at least one process variable from the plurality of process variables which causes the predicted parameter not to satisfy the predetermined criterion, and determine whether the identified at least one process variable from the plurality of process variables is controllable (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, a computer, is used to determine certain things based on the claimed data processing. However, the data result remains on the computer. The data is not explicitly being used with, or by, a particular machine, nor is the data transforming or reducing a particular article to a different state or thing. The limitation claims a determination whether a process variable is controllable, but it does not explicitly disclose any 

For similar reasons as discussed with respect to claim 1, none of the dependent claims recite any other additional elements that would be indicative of integration into a practical application.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-18, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimi et al NPL (Haimi, Henri; Mulas, Michela; Corona, Francesco; and Vahala, Riku. “Data-derived soft-sensors for biological wastewater treatment plants: An overview” Environmental Modelling & Software 47 88-107 (2013).).

With respect to claim 1, Haimi et al NPL discloses: 
A system for wastewater treatment process control (abstract states, “This paper surveys and discusses the application of data-derived soft-sensing techniques in biological wastewater treatment plants … The information is invaluable for an effective utilization of advanced control and optimization strategies …”)
a plurality of measuring means arranged to obtain a dataset, the dataset comprises a plurality of process variables related to a parameter of the wastewater treatment process (The soft-sensors presented in the case studies have been found to be effective and inexpensive technologies for extracting and modelling relevant process information directly from the process and laboratory data routinely acquired in biological wastewater 
a prediction module arranged to receive the dataset and predict the parameter of wastewater treatment process utilizing a mathematical model, the mathematical model arranged to obtain the dataset as input and provide a predicted parameter as an output (Page 91, column 2, paragraph 2 states, “The range of tasks that can be fulfilled by data-derived sort-sensors is broad and mainly dictated by the nature of the available input information, by the information that we are interested to output and the typology of the input-output model. The original and still most prominent application area is the on-line prediction of process variables that can be only measured either at low sampling rates or off-line. In this case, the inputs are those variables that are easy to measure and the outputs are estimates of the variables that are hard to measure; since the input-output relationship is encoded in the data used to calibrate the model, the soft-sensor model is used to reconstruct it and then to estimate the output variables when new inputs are available.” (emphasis mine). See also page 93, section 3.3.1 Model structure selection; See also figure 1, “Model design,” which includes “On-line prediction”)
a troubleshooting module arranged to compare the predicted parameter with a predetermined criterion (See Figure 1, “Model maintenance”; Page 95, Section 3.4 Model Maintenance states, “After the successful design, it 
wherein if the predicted parameter does not satisfy the predetermined criterion; the troubleshooting module is operable to identify at least one process variable from the plurality of process variables which causes the predicted parameter not to satisfy the predetermined criterion, and determine whether the identified at least one process variable from the plurality of process variables is controllable (Page 95, Section 3.4 Model maintenance states, “Such a degradation is often due to changes in process and instrumental characteristics or operating conditions. In wastewater treatment applications, the reason for this may be, e.g., 

With respect to claim 2, Haimi et al NPL discloses:
wherein the parameter of the wastewater treatment process is an effluent parameter of the wastewater treatment process (Page 96, paragraphs under Table 2 state, “The authors used 27 variables measured in influent, anoxic tank, aerobic tank, secondary clarifier and effluent as model inputs …” (emphasis mine).)

With respect to claim 3, Haimi et al NPL discloses:
wherein the mathematical model comprises a moving-window partial least squares regression algorithm (Page 103, column 2, paragraph 1 states, “In particular, adaptive PCA and PLS approaches based on, e.g., moving 

With respect to claim 4, Haimi et al NPL discloses:
wherein the identification of the at least one process variable which causes the predicted parameter not to satisfy the predetermined criterion is based on a Hotelling T2 or Q/SPE statistic (Page 101, last paragraph of section 4.2.1 states, “Another approach presented by Villez et al. (2010) employed the Hotelling’s T2 statistic for detection of the operational states in a pilot-scale SBR aiming at EBPR …”; see also Page 93, column 1, paragraph 2, which states, “On already available data, multivariate statistical methods like the already mentioned PCA and PLS, coupled with an analysis of model residuals like the Hotelling’s T2 and the Squared Prediction Error (SPE), or Q-statistic, are frequently used …”)

With respect to claim 5, Haimi et al NPL discloses:
wherein the predetermined criterion is in the form of a maximum value allowable, a range of acceptable or allowable values, or a minimum value allowable (Page 99, column 1, paragraph 1 states, “The model testing with normal data indicated that the predicted values were able to follow the measured values well, whereas the use of abnormal data resulted in poor prediction ability, which was expected since the training data only spanned the normal operating range …”; See also discussion in first paragraph of 

With respect to claim 12, Haimi et al NPL discloses:
further comprising a prognosis module operable to simulate the impact of the adjustment of the at least one controllable process variable on the parameter of the wastewater treatment process (Haimi et al NPL discloses multiple simulation models that anticipate the claimed limitation. See Table 2 that summarizes known prediction applications of soft-sensors in various reviewed publications. Please note the “S = simulated” references, many of which are discussed in more detail throughout the disclosure of Haimi et al NPL. Please also note that the claim uses broad, “operable to simulate …” language, which various simulation models would be operable to do, in view of the larger context of Haimi et al NPL.)

With respect to claim 13, Haimi et al NPL discloses:
further comprising a prognosis module operable to simulate the impact of adjustments of at least one process variable on the parameter of the wastewater treatment process (Haimi et al NPL discloses multiple simulation models that anticipate the claimed limitation. See Table 2 that summarizes known prediction applications of soft-sensors in various 

With respect to claim 14, Haimi et al NPL discloses:
further comprises an optimization module to optimize the plurality of process variables and parameter of wastewater treatment process with respect to at least one objective function (page 93, column 1, section 3.3 Model design, paragraph 2 states, “While performing the task it is fundamental to optimize the model parameters in terms of generalization performances, through a validation of the results on independent data before testing the results. In the following the main family of model structures are overviewed and then the optimization of their parameters discussed using a standard method like cross-validation.” See also page 94, column 2, section 3.3.2, paragraph 1, which states, “Most of the model types discussed in this section are characterized by a number of basic parameters and a number of hyper-, or meta-, parameters that define their structure and optimize it in terms of its generalization performances … it has to be validated to optimize its meta-parameters. Model validation is a highly important step in soft-sensor development …”)

Claim 15 is the method step version of claim 1. It is rejected for similar reasons.

Claim 16 is similar to claim 1 and is rejected under a similar rationale.

Claim 17 is similar to claim 4 and is rejected under a similar rationale.

Claim 18 is similar to claim 5 and is rejected under a similar rationale.

Claim 25 is similar to claim 12 and is rejected under a similar rationale.

Claim 26 is similar to claim 13 and is rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, 19-24, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimi et al NPL (Haimi, Henri; Mulas, Michela; Corona, Francesco; and Vahala, Riku. “Data-derived soft-sensors for biological wastewater treatment plants: An overview” Environmental Modelling & Software 47 88-107 (2013).) in view of .

With respect to claim 6, Haimi et al NPL discloses:
the system according to claim 1 (as applied to claim 1 above)
With respect to claim 6, Haimi et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein if the at least one process variable is controllable, the troubleshooting module obtains the median value of the at least one controllable process variable and determines if the at least one controllable process variable is a root cause
With respect to claim 6, Horowitz et al discloses:
wherein if the at least one process variable is controllable, the troubleshooting module obtains the median value of the at least one controllable process variable and determines if the at least one controllable process variable is a root cause (The abstract discloses, “Device and method for the detection and/or diagnosis of faults in a process, equipment and sensors used to measure and control variables of a process, either for single faults or multiple faults … Using said rates and a description of cause-consequence relationship between the parameters of a fault probability is obtained, where the root cause of the problem is indicated …” As shown above, Haimi et al NPL disclosed using mathematical models in the context of data-derived soft-sensing 
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Horowitz et al into the invention of Haimi et al NPL, so that root causes of faults can be more effectively determined. The motivation for the skilled artisan in doing so is to gain the benefit of making process control and maintenance more efficient.

With respect to claim 7, Haimi et al NPL, as modified, discloses:
wherein the determination of whether the at least one controllable process variable is a root cause includes comparing the median value of the at least one controllable process variable against a range of values where the at least one controllable process variable operates under normal conditions (obvious in view of combination; As discussed above in claim 1, Haimi et al NPL suggests a fault detection comparison of data to a non-fault (i.e. normal) condition. Horowitz et al discloses the root cause and median elements. The claimed limitation conditions would be obvious to one of ordinary skill in the art.)

With respect to claim 8, Haimi et al NPL, as modified, discloses:
wherein if the controllable process variable falls outside the range of values, the controllable process variable is classified as a root cause (obvious in view of combination; Haimi et al NPL discloses process control fault detection and ranges. Horowitz et al NPL discloses root cause.)

With respect to claim 9, Haimi et al NPL, as modified, discloses:
wherein the root cause is further classified as either a qualitative or a quantitative root cause (obvious in view of combination, Horowitz et al incorporates by reference teachings of both qualitative and quantitative techniques in its root cause detection methodology (see paragraph 0030))

  	With respect to claim 10, Haimi et al NPL, as modified, discloses:
wherein if the root cause is a quantitative root cause, further calculations are provided to calculate an adjustment to the at least one process variable (obvious in view of combination, Haimi et al NPL discloses adjusting process variables (see page 91, column 1, paragraph 1, which states, “by adjusting temperature, pH, and retention time …”) and Horowitz et al discloses quantitative root cause. Horowitz et al also incorporates by reference teachings about malfunction diagnosis using quantitative models (see paragraph 0030 of Horowitz et al).)

With respect to claim 11, 
wherein the troubleshooting module is operable to access a database to retrieve at least one corrective instruction to adjust the controllable process variable based on a set of pre-defined rules (obvious in view of combination; Haimi et al NPL page 91, column 1, last paragraph before section 3 discloses a database. Haimi et al NPL page 106 also incorporates by reference a reference that teaches the potential use of a practical applications database. As discussed above, Haimi et al NPL also discloses adjustment of process variables.)

Claim 19 is similar to claim 6 and is rejected under a similar rationale.

 Claim 20 is similar to claim 7 and is rejected under a similar rationale.

	Claim 21 is similar to claim 8 and is rejected under a similar rationale.
 
	Claim 22 is similar to claim 9 and is rejected under a similar rationale.

Claim 23 is similar to claim 10 and is rejected under a similar rationale.

Claim 24 is similar to claim 11 and is rejected under a similar rationale.

With respect to claim 27, 
further comprises a list of a plurality of quantitative and/or qualitative root causes and corresponding correction actions, wherein each corresponding adjustment is a corrective action (obvious in view of combination; Haimi et al NPL discloses corrective adjustments and Horowitz et al discloses quantitative or qualitative root causes.)

With respect to claim 28, Haimi et al NPL, as modified, discloses:
further comprises an optimization module arranged to permute the corrective actions in various combinations in accordance with the claimed formula (obvious in view of combination; As discussed above, Haimi discloses corrective actions, and Horowitz et al discloses considering multiple combinations and permutations pertaining to anomalous events (see paragraphs 0042, 0087, and 0106 of Horowitz et al). The claimed formula is merely a simple summation formula, which would be obvious to one of ordinary skill in the art. Horowitz et al also teaches a number of summation formulas (see, for example, equations 4, 9-10, and 12).)

With respect to claim 29, Haimi et al NPL, as modified, discloses:
wherein a simulated parameter corresponding to each corrective action is determined and each simulated parameter is compared with the predetermined criterion (Simulations were discussed with respect to claims 12-13 above, and as also discussed above, Haimi et al NPL discloses taking corrective actions and comparing to a predetermined 

With respect to claim 30, Haimi et al NPL, as modified, discloses:
wherein if the simulated parameter satisfies the predetermined criterion, an objective function value is calculated, and where there comprises a plurality of objective function values, the lowest or highest objective function value is selected as an optimal solution (obvious in view of disclosure of Haimi et al NPL; Throughout its disclosure, Haimi et al NPL discloses optimization and finding optimal parameters (see, for example, page 94, which discloses “finding the optimal set of meta-parameters …” As discussed above, Haimi et al NPL also discloses simulated parameters. The claimed limitation is an obvious calculation that one of ordinary skill in the art would recognize could be used to perform the functions that Haimi et al already discloses.)

With respect to claim 31, Haimi et al NPL, as modified, discloses:
wherein if no simulated parameter is found to satisfy the predetermined criterion, a next best alternative based on adjusting a predetermined process variable is selected as the optimal solution (obvious in view of disclosure of Haimi et al NPL; In addition to its simulation, and optimization/optimal teachings discussed above, Haimi et al NPL is also directed to providing many different alternatives for how to solve a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rieger, Liev; Jones, Richard M.; Dold, Peter L.; and Botter, Charles B. “Ammonia-Based Feedforward and Feedback Aeration Control in Activated Sludge Processes”; pages 63-73 (January 2014).
Piironen et al (US Pat 8515581) discloses a method and device arrangement for automatic dose control of chemicals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	01/01/22


/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865